IN THE DISTRICT COURT OF APPEAL
                                          FIRST DISTRICT, STATE OF FLORIDA

REGINALD HOLSTON,                         NOT FINAL UNTIL TIME EXPIRES TO
                                          FILE MOTION FOR REHEARING AND
      Appellant,                          DISPOSITION THEREOF IF FILED

v.                                        CASE NO. 1D15-1551

JULIE L. JONES, Secretary,
FLORIDA DEPARTMENT OF
CORRECTIONS,

      Appellee.

_____________________________/

Opinion filed June 17, 2016.

An appeal from the Circuit Court for Suwannee County.
David W. Fina, Judge.

Reginald Holston, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Mark S. Urban, Assistant Attorney General,
Eric Gonzalez, Assistant Attorney General, and Kenneth Steely, General Counsel,
Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, WINOKUR, and WINSOR, JJ., CONCUR.